     Case 1:20-cv-01233-NONE-EPG Document 15 Filed 10/27/20 Page 1 of 1


 1

 2

 3

 4

 5                                       UNITED STATES DISTRICT COURT

 6                             FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8       DELIA M. HAYES,                                        No. 1:20-cv-01233-NONE-EPG
 9                          Plaintiff,                          ORDER GRANTING STIPULATION
10             v.                                               ORDER PERMITTING WITHDRAWAL OF
                                                                MOTION TO DISMISS WITHOUT
11       COSTCO WHOLESALE                                       PREJUDICE
         CORPORATION, et al.,
12                                                              (ECF Nos. 4, 5)
                            Defendants.
13

14
              On October 26, 2020, the parties filed a stipulation (ECF No. 14), stating that they had
15
     met and conferred and agreed to permit Plaintiff to file an amended complaint and to a certain
16
     briefing schedule. Finding good cause, the Court GRANTS the parties’ stipulation.
17
              Accordingly, IT IS HEREBY ORDERED that:
18
              1)      Defendants’ motion to dismiss (ECF Nos. 4, 5)1 is withdrawn without prejudice;
19
              2)      Plaintiff shall file her amended complaint no later than November 16, 2020; and
20
              3)      Defendants shall answer or otherwise respond to the amended complaint no later
21
     than December 7, 2020.
22

23   IT IS SO ORDERED.
24
           Dated:    October 27, 2020                                   /s/
25
                                                                UNITED STATES MAGISTRATE JUDGE
26
27
     1
      Defendants’ filed an amended motion to dismiss (ECF No. 5), one day after filing their original motion to dismiss
28   (ECF No. 4).
                                                               1
